UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-09821 Allied Asset Advisors Funds (Exact name of Registrant as specified in charter) 721 Enterprise Drive, Suite 100 Oak Brook, IL 60523 (Address of principal executive offices) (Zip code) Bassam Osman Allied Asset Advisors Funds 721 Enterprise Drive, Suite 100 Oak Brook, IL 60523 (Name and address of agent for service) (877)-417-6161 Registrant's telephone number, including area code Date of fiscal year end:May 31, 2015 Date of reporting period: May 31, 2015 Item 1. Reports to Stockholders. Annual Report May 31, 2015 Iman Fund IMAN FUND July 17, 2015 Dear Shareholder, Assalamu Alaykum (Greetings of Peace), We are pleased to report that Iman Fund (the Fund) has done well in the year ending on May 31, 2015.The Fund returned 10.22% in that period while the Dow Jones Islamic Market World Index rose 6.89% and the Dow Jones Islamic Market USA Index went up 11.75%.The Fund outperformed the blended return of these two indexes, which was up 9.32%.The return of the Wilshire 5000 Total Market Index was 9.39% in the same period.For the ten years ending on May 31, 2015, the Fund returned 7.03% annually while the annualized blended return of the Dow Jones Islamic Market World Index and the Dow Jones Islamic Market USA Index was 6.90%.For the five years ending on May 31, 2015, the Fund returned 13.90% annually while the annualized blended return of the Dow Jones Islamic Market World Index and the Dow Jones Islamic Market USA Index was 13.52%*. For the twelve months ending on May 31, 2015 the U.S. stocks did well.Major indexes closed at or near their all-time high.Credit can be attributed to the relative strength of the U.S. economy and currency, as well as the relative attractiveness of stocks if one considers alternatives such as bonds.Growth stocks outperformed value stocks.For the year ending on May 31, 2015 the health care sector shined, driven primarily by strong product innovation.Consumer discretionary stocks gained amid rising personal spending.However, energy stocks lost ground, with a sharp decline in crude prices attributed to a weaker global demand, and an increased U.S. supply. Information technology (e.g. technology hardware and equipment companies, especially Apple) and health care (especially biotechnology) did well, which helped the Fund’s performance.On the flip side, small-cap stocks lagged, as they were held back by growth and valuation worries.International stocks also underperformed.The Fund’s holdings in these areas, along with the Fund’s position in energy, detracted from the Fund’s performance. For the coming year, the Fund’s management is well aware of the specter of raising interest rates and the argument of stretched stock valuations.The Federal Reserve provided some guidance in June, indicating that its first interest rate hike (since initiating a near zero-interest-rate policy roughly seven years ago) would be data dependent.U.S. economic data has been less than outstanding lately.Job growth, housing starts, and unemployment rates continue to make modest progress, but workforce participation rates, consumer spending, and absolute economic growth have lagged.GDP forecasts have declined. Overseas, the anemic economic growth, deflationary concerns, and currency weakness in the Euro zone along with recessionary pressure in parts of Asia (like Japan), slower growth in China and the Greece and Puerto Rico debt crises are all potential issues hanging over the market.Some argue that the market has discounted these factors, and any improvement in them might bolster the market. We believe that despite the long-running bull market, valuations are only slightly above average when compared with the last thirty years.Even with a modest uptick in the Fed rate, interest rates will still be far below average for the last thirty years, which we believe justifies higher stock valuations.This, if coupled with better corporate earnings, is likely to produce reasonable stock returns in the coming year.Furthermore, oil stocks did not stage the snap-back rally that some industry pundits were calling for, opening the door for a potential improvement in energy stocks in the coming year. * The expense ratio of the Fund, as disclosed in the Fund’s Prospectus dated September 30, 2014, is 1.48%. The Performance data quoted represents past performance and does not guarantee future results. Investment return and principal value will vary, and shares may be worth more or less at redemption than at original purchase. Call 877-417-6161 or visit us at www.imanfund.com for the most recent month-end performance data. Current performance may be lower or higher than the performance data quoted. 1 IMAN FUND No one can persistently predict the short-term movement of the stock market.However, long-term stock investing over many years has historically rewarded investors. We highly appreciate the trust you have placed in us by investing in the Iman Fund.We promise that we will work diligently and intelligently to continue to be worthy of your trust. Very Truly Yours, Bassam Osman, President The above discussion and analysis of the Fund reflect the opinions of the Adviser as of July 2015, are subject to change and any forecasts made cannot be guaranteed and should not be considered investment advice. Mutual Fund investing involves risk; principal loss is possible.The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.Historically, the Adviser believes that the Islamic restrictions placed on the Fund have not adversely affected the Fund; however, it is possible that these restrictions may result in the Fund not performing as well as mutual funds not subject to such restrictions.Investments in smaller companies involve additional risk, such as limited liquidity and greater volatility. The Dow Jones Islamic Market USA Index is a diversified compilation of U.S. equity securities considered by Dow Jones to be in compliance with Islamic principles.The Dow Jones Islamic Market World Index measures the global universe of investable equities considered by Dow Jones to be in compliance with Islamic principles.The Wilshire 5000 Total Market Index is a market capitalization-weighted index composed of more than 6,700 publicly-traded companies that are headquartered in the United States, are actively traded on an American stock exchange and have pricing information that is widely available to the public.You cannot invest directly in an index. Diversification does not assure a profit or protect against loss in a declining market. Gross Domestic Product (GDP) is the monetary value of all the finished goods and services produced within a country’s borders in a specific time period, though GDP is usually calculated on an annual basis.It includes all of private and public consumption, government outlays, investments and exports less imports that occur within a defined territory. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of Fund holdings, please refer to the Schedule of Investments included in this report. 2 IMAN FUND EXPENSE EXAMPLE May 31, 2015 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (12/1/2014 - 5/31/2015). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.IRA accounts will be charged a $15.00 annual maintenance fee.The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Please note that Iman Fund does not have any sales charge (loads), redemption fees, or exchange fees. Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/14 5/31/15 12/1/14 - 5/31/15* Actual Hypothetical (5% return before expenses) 1,000.00 1,017.85 7.14 * Expenses are equal to the Fund’s annualized expense ratio of 1.42% multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). 3 IMAN FUND ALLOCATION OF PORTFOLIO ASSETS (Calculated as a percentage of net assets) May 31, 2015 (Unaudited) 4 IMAN FUND Total Rate of Return For the Period May 31, 2005 to May 31, 2015 (Unaudited) This chart assumes an initial investment of $10,000 made on May 31, 2005 and held through May 31, 2015. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the recent month end may be obtained by visiting www.investaaa.com. Indices mentioned are unmanaged and used to measure U.S. markets.You cannot invest directly in an index. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or redemptions of Fund shares. Six One Five Ten Average Annual Total Return as of May 31, 2015 Months Year Years Years Iman Fund 4.19% 10.22% 13.90% 7.03% Dow Jones Islamic Market USA Index* 3.24% 11.75% 14.38% 7.73% Blended Dow Jones Islamic Market USA Index*/ Dow Jones Islamic Market World Index** 3.44% 9.32% 13.52% 6.90% Russell 3000 Growth Index*** 5.15% 14.95% 17.64% 9.33% * The Dow Jones Islamic Market USA Index is a diversified compilation of U.S. equity securities considered by Dow Jones to be in compliance with Islamic principles.The index is constructed from stocks in the Dow Jones Indexes (DJGI) family.Dow Jones believes that these stocks are accessible to investors and are well traded.The DJGI methodology removes issues that are not suitable for global investing.Prior to July 31, 2013, the performance of the Dow Jones Islamic Market USA Index does not include the reinvestment of dividends. ** The Dow Jones Islamic Market World Index is a compilation of 56 country-level benchmark indexes considered by Dow Jones to be in compliance with Islamic principles.The index provides a definitive standard for measuring stock market performance for Islamic investors on a global basis, in accordance with Dow Jones Indexes’s established index methodology.Prior to April 30, 2008, the performance of the Dow Jones Islamic Market World Index does not include the reinvestment of dividends. *** The Russell 3000 Growth Index takes the largest 3,000 U.S. companies based on market capitalization and measures the performance of those with higher price-to-book ratios and higher forecasted growth values. 5 IMAN FUND SCHEDULE OF INVESTMENTS May 31, 2015 (Classifications are based on the North American Industry Classification System) Number of Shares Value COMMON STOCKS - 99.3% AEROSPACE PRODUCT & PARTS MANUFACTURING - 1.8% Honeywell International, Inc. $ TE Connectivity Ltd. (b) AGRICULTURE, CONSTRUCTION & MINING MACHINERY MANUFACTURING - 0.5% The Toro Co. AIR FREIGHT & LOGISTICS - 0.2% United Parcel Service, Inc. (UPS) - Class B AUTOMOBILES - 0.4% Winnebago Industries, Inc. BUILDING MATERIAL & SUPPLIES DEALERS - 1.6% Fastenal Co. The Home Depot, Inc. BUSINESS SUPPORT SERVICES - 0.7% WNS Holdings Ltd. - ADR (a)(b) CLOTHING STORES - 0.4% The Children’s Place Retail Stores, Inc. The Gap, Inc. COMMERCIAL & SERVICE INDUSTRY MACHINERY MANUFACTURING - 2.0% Copart, Inc. (a) The Middleby Corp. (a) COMMUNICATIONS EQUIPMENT MANUFACTURING - 2.7% Cisco Systems, Inc. Plantronics, Inc. QUALCOMM, Inc. COMPUTER & PERIPHERAL EQUIPMENT MANUFACTURING - 6.1% Apple Inc. EMC Corp. COMPUTER SYSTEMS DESIGN & RELATED SERVICES - 2.5% Cerner Corp. (a) Perficient, Inc. (a) The Priceline Group, Inc. (a) Sykes Enterprises, Inc. (a) Virtusa Corp. (a) CUT & SEW APPAREL MANUFACTURING - 1.3% lululemon athletica Inc. (a) DAIRY PRODUCT MANUFACTURING - 0.3% WhiteWave Foods Co. (a) DATA PROCESSING, HOSTING & RELATED SERVICES - 1.6% Automatic Data Processing, Inc. CoStar Group Inc. (a) Red Hat, Inc. (a) The accompanying notes are an integral part of these financial statements. 6 IMAN FUND SCHEDULE OF INVESTMENTS (Continued) May 31, 2015 (Classifications are based on the North American Industry Classification System) Number of Shares Value COMMON STOCKS - 99.3% (Continued) DRUGS & DRUGGISTS’ SUNDRIES MERCHANT WHOLESALERS - 2.2% AmerisourceBergen Corp. $ Cardinal Health, Inc. The Procter & Gamble Co. ELECTRICAL EQUIPMENT MANUFACTURING - 2.6% ABB Ltd. - ADR (b) AMETEK, Inc. ELECTRONIC SHOPPING & MAIL-ORDER HOUSES - 2.9% Amazon.com, Inc. (a) ELECTRONICS & APPLIANCE STORES - 0.5% Best Buy Co., Inc. ENGINE, TURBINE & POWER TRANSMISSION EQUIPMENT MANUFACTURING - 0.7% Brunswick Corp. Cummins, Inc. FREIGHT TRANSPORTATION ARRANGEMENT - 1.0% Expeditors International of Washington, Inc. FedEx Corp. GENERAL FREIGHT TRUCKING - 0.4% Old Dominion Freight Line, Inc. (a) GRAIN & OILSEED MILLING - 0.3% Unilever PLC - ADR (b) HEALTH & PERSONAL CARE STORES - 1.2% CVS Caremark Corp. INDUSTRIAL MACHINERY MANUFACTURING - 1.4% Applied Materials, Inc. INSURANCE CARRIERS - 0.9% Health Net Inc. (a) MANAGEMENT, SCIENTIFIC & TECHNICAL CONSULTING SERVICES - 1.8% Korn/Ferry International MAXIMUS, Inc. Salesforce.com, Inc. (a) MEDICAL EQUIPMENT & SUPPLIES MANUFACTURING - 0.9% 3M Co. Intuitive Surgical, Inc. (a) Stryker Corp. METAL ORE MINING - 0.3% Franco-Nevada Corp. (b) MOTOR VEHICLE MANUFACTURING - 0.4% Tesla Motors, Inc. (a) MOTOR VEHICLE PARTS MANUFACTURING - 1.0% Delphi Automotive PLC (b) Sun Hydraulics Corp. The accompanying notes are an integral part of these financial statements. 7 IMAN FUND SCHEDULE OF INVESTMENTS (Continued) May 31, 2015 (Classifications are based on the North American Industry Classification System) Number of Shares Value COMMON STOCKS - 99.3% (Continued) NAVIGATIONAL, MEASURING, ELECTROMEDICAL & CONTROL INSTRUMENTS MANUFACTURING - 1.1% Danaher Corp. $ Illumina, Inc. (a) MTS Systems Corp. NEWSPAPER, PERIODICAL, BOOK, AND DIRECTORY PUBLISHERS - 2.3% Reed Elsevier PLC - ADR (b) OFFICE ADMINISTRATIVE SERVICES - 0.5% Gartner, Inc. (a) OFFICE FURNITURE (INCLUDING FIXTURES) MANUFACTURING - 0.6% La-Z-Boy Inc. OIL & GAS EXTRACTION - 2.8% Diamondback Energy, Inc. (a) EOG Resources, Inc. Imperial Oil Ltd. (b) Occidental Petroleum Corp. OTHER ELECTRICAL EQUIPMENT & COMPONENT MANUFACTURING - 0.9% Emerson Electric Co. Hubbell Inc. - Class B OTHER FABRICATED METAL PRODUCT MANUFACTURING - 0.1% Parker Hannifin Corp. OTHER GENERAL MERCHANDISE STORES - 0.7% O’Reilly Automotive, Inc. (a) OTHER GENERAL PURPOSE MACHINERY MANUFACTURING - 2.7% Graco, Inc. IDEX Corp. Pall Corp. Roper Industries, Inc. OTHER INFORMATION SERVICES - 5.3% Baidu, Inc. - ADR (a)(b) Facebook Inc. - Class A (a) Google Inc. - Class A (a) Google Inc. - Class C (a) PESTICIDE, FERTILIZER & OTHER AGRICULTURAL CHEMICAL MANUFACTURING - 0.7% Monsanto Co. PETROLEUM & COAL PRODUCTS MANUFACTURING - 4.7% Chevron Corp. Exxon Mobil Corp. The accompanying notes are an integral part of these financial statements. 8 IMAN FUND SCHEDULE OF INVESTMENTS (Continued) May 31, 2015 (Classifications are based on the North American Industry Classification System) Number of Shares Value COMMON STOCKS - 99.3% (Continued) PHARMACEUTICAL & MEDICINE MANUFACTURING - 16.2% Abbott Laboratories $ Actavis plc (a)(b) Alkermes PLC (a)(b) BioMarin Pharmaceutical Inc. (a) Bristol-Myers Squibb Co. Gilead Sciences, Inc. (a) IDEXX Laboratories, Inc. (a) Intercept Pharmaceuticals, Inc. (a) Isis Pharmaceuticals, Inc. (a) Johnson & Johnson Merck & Co., Inc. Novartis AG - ADR (b) Receptos, Inc. (a) Regeneron Pharmaceuticals, Inc. (a) United Therapeutics Corp. (a) Vertex Pharmaceuticals Inc. (a) PROFESSIONAL & COMMERCIAL EQUIPMENT & SUPPLIES MERCHANT WHOLESALERS - 0.3% Henry Schein, Inc. (a) RAIL TRANSPORTATION - 0.7% Union Pacific Corp. SCIENTIFIC RESEARCH & DEVELOPMENT SERVICES - 3.9% Alexion Pharmaceuticals, Inc. (a) Biogen Idec Inc. (a) Celgene Corp. (a) Incyte Corp. (a) SEMICONDUCTOR & OTHER ELECTRONIC COMPONENT MANUFACTURING - 6.5% Altera Corp. Benchmark Electronics, Inc. (a) Broadcom Corp. - Class A Cavium, Inc. (a) Cree, Inc. (a) NVIDIA Corp. Texas Instruments Inc. Tyco International PLC (b) Xilinx, Inc. SEMICONDUCTOR & SEMICONDUCTOR EQUIPMENT - 1.5% Intel Corp. SOAP, CLEANING COMPOUND & TOILET PREPARATION MANUFACTURING - 0.7% Tupperware Brands Corp. SOFTWARE PUBLISHERS - 4.7% Aspen Technology, Inc. (a) Microsoft Corp. Oracle Corp. Tyler Technologies, Inc. (a) SUPPORT ACTIVITIES FOR MINING - 0.5% Schlumberger Ltd. (b) TEXTILE, APPAREL & LUXURY GOODS - 0.2% NIKE, Inc. - Class B The accompanying notes are an integral part of these financial statements. 9 IMAN FUND SCHEDULE OF INVESTMENTS (Continued) May 31, 2015 (Classifications are based on the North American Industry Classification System) Number of Shares Value COMMON STOCKS - 99.3% (Continued) TRADING COMPANIES & DISTRIBUTORS - 1.1% W.W. Grainger, Inc. $ TOTAL COMMON STOCKS (Cost $58,393,758) Total Investments (Cost $58,393,758) - 99.3% Other Assets in Excess of Liabilities - 0.7% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR - American Depositary Receipt (a) Non Income Producing (b) Foreign Issued Securities The accompanying notes are an integral part of these financial statements. 10 IMAN FUND STATEMENT OF ASSETS AND LIABILITIES May 31, 2015 Assets: Investments, at value (cost $58,393,758) $ Cash Receivable for investments sold Receivable for capital shares sold Dividends receivable Other assets Total Assets Liabilities: Payable to Adviser (Note 3) Payable for professional fees Payable for Trustees fees Accrued expenses and other liabilities Total Liabilities Net Assets $ Net assets consist of: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 11 IMAN FUND STATEMENT OF OPERATIONS For the Year Ended May 31, 2015 Investment income: Dividend income (Net of foreign withholding tax of $11,227) $ Total investment income Expenses: Advisory fees (Note 3) Administration fees Transfer agent fees and expenses Legal fees Fund accounting fees Federal and state registration fees Trustees’ fees and related expenses Audit fees Reports to shareholders Custody fees Other expenses Total expenses Net investment loss ) Realized and unrealized gain on investments: Net realized gain from security transactions Change in net unrealized appreciation on investments Realized and unrealized gain on investments Net increase in net assets from operations $ The accompanying notes are an integral part of these financial statements. 12 IMAN FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended May 31, 2015 May 31, 2014 From operations: Net investment loss $ ) $ ) Net realized gain on investments Change in net unrealized appreciation on investments Net increase in net assets from operations From distributions paid: Net realized gain on investments ) ) Net decrease in net assets resulting from distributions paid ) ) From capital share transactions: Proceeds from sale of shares Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) ) Net increase in net assets from capital share transactions Total increase in net assets Net assets: Beginning of period End of period (includes accumulated net investment loss of $29,375 and $15,049, respectively) $ $ The accompanying notes are an integral part of these financial statements. 13 IMAN FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Period Year Ended May 31, Net asset value, beginning of period $ Income (loss) from investment operations: Net investment loss(1) Net realized and unrealized gains (losses) on investments ) Total from investment operations ) Less distributions paid: From net realized gain on investments ) ) — — — Total distributions paid ) ) — — — Net asset value, end of period $ Total return % % % )% % Net assets at end of period (000’s) $ Ratio of expenses to average net assets % Ratio of net investment loss to average net assets )% )% )% )% )% Portfolio turnover rate % Net investment loss per share is calculated using ending balances prior to consideration of adjustments for permanent book and tax differences. Less than one cent per share. The accompanying notes are an integral part of these financial statements. 14 IMAN FUND NOTES TO THE FINANCIAL STATEMENTS May 31, 2015 1.Organization Allied Asset Advisors Funds (the “Trust”), an open-end management investment company, was organized as a Delaware statutory trust on January 14, 2000.The Trust currently offers one series of shares to investors, the Iman Fund (the “Fund”), a diversified series of the Trust.Allied Asset Advisors, Inc. (“AAA” or the “Adviser”), a Delaware corporation, serves as investment adviser to the Fund. The Trust is authorized to issue an unlimited number of shares without par value, of each series.The Trust currently offers one class of shares of the Fund. The investment objective of the Fund is to seek growth of capital while adhering to Islamic principles. To achieve its investment objective, the Fund seeks investments that meet Islamic principles whose prices the Fund’s Adviser anticipates will increase over the long term. Under normal circumstances, the Fund invests its net assets in domestic and foreign securities chosen by the Adviser in accordance with Islamic principles. Islamic principles generally preclude investments in certain businesses (e.g., alcohol, pornography and gambling) and investments in interest bearing debt obligations.Any uninvested cash will be held in non-interest bearing deposits or invested in a manner following Islamic principles. 2.Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements.These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Use of Estimates:In preparing the financial statements in conformity with GAAP, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from these estimates. Security Valuation:Investment securities are carried at fair value determined using the following valuation methods: • Equity securities listed on a U.S. securities exchange or NASDAQ for which market quotations are readily available are valued at the last quoted sale price on the valuation date. • Options, futures, unlisted U.S. securities and listed U.S. securities not traded on the valuation date for which market quotations are readily available are valued at the most recent quoted bid price.The Fund did not hold any such securities during the year ended May 31, 2015. • Securities or other assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Adviser under direction of the Board of Trustees. The Fund has adopted fair valuation accounting standards which establish an authoritative definition of fair value and a three-tier hierarchy to distinguish between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs) and to establish classification of fair value measurements for disclosure purposes. Summary of Fair Value Exposure at May 31, 2015 The Trust has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. 15 IMAN FUND NOTES TO THE FINANCIAL STATEMENTS (Continued) May 31, 2015 Level 2 - Other significant observable inputs (including quoted prices for similar securities in active markets, quoted prices for identical or similar instruments in markets that are not active, model-derived valuations in which all significant inputs and significant value drivers are observable in active markets, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) Inputs that are used in determining a fair value of an investment may include price information, credit data, volatility statistics, and other factors.These inputs can be either observable or unobservable.The availability of observable inputs can vary between investments, and is affected by various factors such as the type of investment or similar investments in the marketplace.The inputs will be considered by the Adviser, along with any other relevant factors in the calculation of an investment’s fair value.The Fund uses prices and inputs that are current as of the measurement date, which may include periods of market dislocations.During these periods, the availability of prices and inputs may be reduced for many investments.This condition could cause an investment to be reclassified between the various levels within the hierarchy. Investments falling into the Level 3 category are primarily supported by quoted prices from brokers and dealers participating in the market for those investments.However, these may be classified as Level 3 investments due to lack of market transparency and corroboration to support these quoted prices.Additionally, valuation models may be used as the pricing source for any remaining investments classified as Level 3.These models rely on one or more significant unobservable inputs and/or significant assumptions by the Adviser.Inputs used in valuations may include, but are not limited to, financial statement analysis, capital account balances, discount rates and estimated cash flows, and comparable company data. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s net assets as of May 31, 2015: Level 1 Level 2 Level 3 Total Common Stocks $ $
